EXHIBIT 99.1 C&F FINANCIAL CORPORATION Thursday, August 23, 2012 Contact: Tom Cherry, Executive Vice President & CFO (804) 843-2360 C&F Financial Corporation Announces Increase in Quarterly Dividend West Point, VA The board of directors of C&F Financial Corporation (NASDAQ:CFFI), the one bank holding company for C&F Bank, has declared a regular cash dividend of 27 cents per common share, which is payable October 1, 2012 to shareholders of record on September 15, 2012.This dividend amount represents a 3.85 percent increase over the prior quarter’s dividend amount of 26 cents per common share. C&F Bank operates 18 retail bank branches located throughout the Hampton to Richmond corridor in Virginia and offers full investment services through its subsidiary C&F Investment Services, Inc.C&F Mortgage Corporation provides mortgage, title and appraisal services through 20 offices located in Virginia, Maryland, North Carolina, Pennsylvania, Delaware and New Jersey.C&F Finance Company provides automobile loans in Virginia, Tennessee, Maryland, North Carolina, Georgia, Ohio, Kentucky, Indiana, Alabama, Missouri and West Virginia through its offices in Richmond and Hampton, Virginia, in Nashville, Tennessee and in Towson, Maryland. 1
